              Case 1:20-cv-03746-LJL Document 48 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CONVERGEN ENERGY LLC, et al.,

                                Plaintiffs,
                                                                     20-CV-3746 (LJL)
v.
                                                              ORDER FOR ADMISSION
STEVEN J. BROOKS, et al.,                                       PRO HAC VICE

                                Defendants.


          The motion of William E. Fischer, for admission to practice Pro Hac Vice in the above

captioned action is granted.

          Applicant has declared that he is a member in good standing of the bar of the state of

Wisconsin; and that his contact information is as follows (please print):

          Applicant’s Name:     William E. Fischer
          Firm Name:            von Briesen & Roper, s.c.
          Address:              2905 Universal Street, Suite 2
          City/State/Zip:       Oshkosh, WI 54904
          Telephone/Fax:        920.232.4843 / 920.232.4883

          Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendants, Theodore John Hansen, Brian R. Mikkelson, and Convergen Energy WI, LLC,

in the above entitled action;

          IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:
                                                      United States District / Magistrate Judge
34815946_1.DOCX
